DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed 5/9/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The Reference FP3 in the IDS filed on 5/9/2022 is not in the English language, is not accompanied by an English abstract, is not accompanied by an English translation, and is not accompanied by a concise explanation of its relevance.  Reference FP3 has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 11, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the substance having oxidation-reduction chemistry that is substantially invariant with pH exhibits a response variability that fluctuates by 100 mV or less over a pH range of about 1 to about 14” in lines 9-13, which renders the claim indefinite.  First, the limitation “about 1” and “about 14” explicitly uses the relative term “about”, which renders the claim indefinite. The terms “about 1” and “about 14” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification provides:

    PNG
    media_image1.png
    291
    712
    media_image1.png
    Greyscale

The above passage does not provide guidance as to the metes and bounds when using the term “about” when modifying a number.  Indeed, the specification seems to explicitly state that all numbers are approximations that may vary depending upon the desired properties sought.  As such, it is not clear what the metes and bounds of “about 1” and “about 14” are supposed to be given the vagueness of the meaning of “about”.
Second, the limitation “100 mV” implicitly uses the relative term “about” by operation of the above passage from the specification in which all numbers (including those in the claims) are approximations that may vary depending upon the desired properties sought, which renders the claim indefinite. The term “100 mV” which is implicitly defined as “about 100 mV” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what the metes and bounds of “100 mV” which is implicitly defined as “about 100 mV” are supposed to be given the vagueness of the meaning of “about”.
Claims 2-4, 11, and 21-22 are rejected by virtue of their dependence from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0302660 (Kahn)(previously cited), in view of ES 2326286 T3 (Bainczyk).
Kahn teaches a pH sensor comprising: a sensor tail comprising a first working electrode (the polymer to which is bonded at least one redox-active species having a redox potential (reduction potential or oxidation potential) that is sensitive to the presence and or amount of an analyte of interest including pH; paragraphs 0006-0007, 0010, 0012, 0019, 0022, 0024, 0031, 0057, 0083, 0101,0117-0119, 0123, 0126, and 0155 of Kahn), a second working electrode (the polymer to which is bonded at least one redox-active species having a redox potential (reduction potential or oxidation potential) that is insensitive to the presence and or amount of an analyte of interest including pH; paragraphs 0006-0007, 0010, 0012, 0019, 0022, 0024, 0026, 0031, 0057, 0083, 0090, 0098, 0101-0102, 0117-0119, 0123, 0126, and 0155 of Kahn), and at least one other electrode (the other working electrodes of Kahn or the counter electrode of Kahn; paragraphs 0119, and 0122-0123 of Kahn); a first active portion located upon the first working electrode, the first active portion comprising a substance having pH-dependent oxidation-reduction chemistry (at least one redox-active species having a redox potential (reduction potential or oxidation potential) that is sensitive to the presence and or amount of an analyte of interest including pH; paragraphs 0006-0007, 0010, 0012, 0019, 0022, 0024, 0031, 0057, 0083, 0101, 0117-0119, 0123, 0126, and 0155 of Kahn); and a second active portion located upon the second working electrode, the second active portion comprising a substance having oxidation-reduction chemistry that is substantially invariant with pH (the polymer to which is bonded at least one redox-active species having a redox potential (reduction potential or oxidation potential) that is insensitive to the presence and or amount of an analyte of interest including pH; paragraphs 0006-0007, 0010, 0012, 0019, 0022, 0024, 0026, 0031, 0057, 0083, 0090, 0098, 0101-0102, 0117-0119, 0123, 0126, and 0155 of Kahn).  Kahn further teaches that the device is implantable in tissue (paragraphs 0114-0115 of Kahn). Bainczyk teaches that use of a permeable membrane over the active portions of the sensor ensure biocompatibility, protect the patient, and/or protect the components of the sensor (abstract, pages 3-4 and 8-9 of the English translation of Bainczyk; Fig. 6 of Bainczyk). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a membrane to cover the first and second potions of the sensor so as to ensure biocompatibility, protect the patient, and/or protect the components of the sensor.
With respect to claim 1, the combination teaches or suggests a pH sensor comprising:
a sensor tail comprising a first working electrode (the polymer to which is bonded at least one redox-active species having a redox potential (reduction potential or oxidation potential) that is sensitive to the presence and or amount of an analyte of interest including pH; paragraphs 0006-0007, 0010, 0012, 0019, 0022, 0024, 0031, 0057, 0083, 0101,0117-0119, 0123, 0126, and 0155 of Kahn), a second working electrode (the polymer to which is bonded at least one redox-active species having a redox potential (reduction potential or oxidation potential) that is insensitive to the presence and or amount of an analyte of interest including pH; paragraphs 0006-0007, 0010, 0012, 0019, 0022, 0024, 0026, 0031, 0057, 0083, 0090, 0098, 0101-0102, 0117-0119, 0123, 0126, and 0155 of Kahn), and at least one other electrode (the other working electrodes of Kahn or the counter electrode of Kahn; paragraphs 0119, and 0122-0123 of Kahn);
a first active portion located upon the first working electrode, the first active portion comprising a substance having pH-dependent oxidation-reduction chemistry (at least one redox-active species having a redox potential (reduction potential or oxidation potential) that is sensitive to the presence and or amount of an analyte of interest including pH; paragraphs 0006-0007, 0010, 0012, 0019, 0022, 0024, 0031, 0057, 0083, 0101, 0117-0119, 0123, 0126, and 0155 of Kahn); and
a second active portion located upon the second working electrode, the second active portion comprising a substance having oxidation-reduction chemistry that is substantially invariant with pH (the polymer to which is bonded at least one redox-active species having a redox potential (reduction potential or oxidation potential) that is insensitive to the presence and or amount of an analyte of interest including pH; paragraphs 0006-0007, 0010, 0012, 0019, 0022, 0024, 0026, 0031, 0057, 0083, 0090, 0098, 0101-0102, 0117-0119, 0123, 0126, and 0155 of Kahn); and 
a membrane overcoating the first active portion, the second active portion, or the first active portion and the second active portion (the membrane suggested by Bainczyk),
wherein the substance having oxidation-reduction chemistry that is substantially invariant with pH exhibits a response variability that fluctuates by 100 mV or less over a pH range of about 1 to about 14 (the polymer to which is bonded at least one redox-active species having a redox potential (reduction potential or oxidation potential) that is insensitive (as opposed to just being substantially insensitive) to the presence and or amount of an analyte of interest including pH; paragraphs 0006-0007, 0010, 0012, 0019, 0022, 0024, 0026, 0031, 0057, 0083, 0090, 0098, 0101-0102, 0117-0119, 0123, 0126, and 0155 of Kahn), and
wherein the first working electrode is configured to produce a first signal and the second working electrode is configured to produce a second signal, and a difference between the first signal and the second signal correlates to pH (paragraphs 0024, 0123, 0126, 0161-0163, and 0166 of Kahn).
With respect to claim 2, the combination teaches or suggests that the sensor tail is configured for insertion in a tissue (the application to tissue; paragraphs 0114-0115, 0185, 0187-0188, 0206, and 0208-0210 of Kahn).
With respect to claim 3, the combination teaches or suggests that the substance having pH-dependent oxidation-reduction chemistry comprises a quinone, a redox indicator compound, or any combination thereof (quinone; paragraphs 0011, 0080, and 0091 and claim 28 of Kahn).
With respect to claim 11, the combination teaches or suggests that the substance having pH- dependent oxidation-reduction chemistry is covalently bound to a polymer in the first active portion and the substance having oxidation-reduction chemistry that is substantially invariant with pH is covalently bound to a polymer in the second active portion (paragraphs 0007, 0019, 0083, and 0136 of Kahn). 
With respect to claim 21, the combination teaches or suggests that the redox indicator compound (paragraphs 0011, 0080, and 0091 and claim 28 of Kahn) is covalently bound to the first working electrode (paragraphs 0007, 0019, 0083, and 0136 of Kahn).
With respect to claim 22, the combination teaches or suggests that the substance having oxidation-reduction chemistry that is substantially invariant with pH is a transition metal complex or a pH-independent redox mediator (paragraphs 0010, 0085, 0090, 0118, 0120, 0131, and 0149 of Kahn).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of WO 2017/079696 (Ismagilov)(previously cited).
Kahn teaches at least one redox-active species having a redox potential (reduction potential or oxidation potential) that is sensitive to the presence and or amount of an analyte of interest including pH (paragraphs 0006-0007, 0010, 0012, 0019, 0022, 0024, 0031, 0057, 0083, 0101,0117-0119, 0123, 0126, and 0155 of Kahn).  Such species include: quinones, anthroquinones, phenanthroquinones, phenylene diamines, catechols, phenothiazinium dyes1, monoquaternized N-alkyl-4,4’-bipyridinium, Prussian Blue, Ni(OH)2, and RuOx (paragraph 0091 of Kahn). Ismagilov teaches that other pH dependent redox indicators include: sodium 2,6-Dibromophenol-indophenol, sodium o-Cresol indophenol, thionine, methylene blue,2 indigotetrasulfonic acid, indigotrisulfonic acid, indigo carmine, indigomono sulfonic acid, phenosafranin, safranin, neutral red (paragraph 00115 of Ismagilov). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use methylene blue as the redox-active species having a redox potential (reduction potential or oxidation potential) that is sensitive to the presence and or amount of pH since it is a simple substation of one known element for another to obtain predictable results and/or Kahn teaches that phenothiazinium dyes can be used and Ismagilov teaches one such dye.
With respect to claim 4, the combination teaches or suggest that the substance having pH-dependent oxidation-reduction chemistry comprises a redox indicator compound comprising a thiazine (the use of methylene blue of the combination).

Response to Arguments
The Applicant’s arguments filed 5/9/2022 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections that were necessitated by the claim amendments filed on 5/9/2022.
Prior art rejections
There are new grounds of claim rejections that were necessitated by the claim amendments filed on 5/9/2022.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that methylene blue is a phenothiazinium dye (see the article “Exploring the interaction of phenothiazinium dyes methylene blue, new methylene blue, azure A and azure B with tRNAPhe: spectroscopic, thermodynamic, voltammetric and molecular modeling approach”).
        
        2 Note that methylene blue is also considered a thiazine dye (see attached Merriam Webster Dictionary Definition).